DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gregory L. Clinton (Registration Number 59,134) on 24 August 2022.

The application has been amended as follows: 
In the claims:
In claim 3, line 3, before “first information”, insert --the--.

In claim 13, lines 2-3, before “first information”, insert --the--.

In claim 14, line 7, before “emotion”, insert --the--.

In claim 15, line 5, before “first reliability information”, insert --the--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the closest prior art of record, namely, Hayes (US 2017/0364484 A1) discloses an electronic apparatus (see par 0006 “electronic device 100”, see figure 2) comprising: a user interface (see pars 0045-0047, input circuitry 216, output circuitry 218 and display screen 212); a camera (see fig. 2, camera 214); a memory (see fig. 2, memory 204) configured to store facial expression database (204A) and emotion database (204B); and a processor (202), connected to the user interface (216, 218 AND 212), the camera (214), and the memory (204), configured to control the electronic apparatus (100), wherein the processor (202) is configured to: based on text being input through the user interface (see pars 0047 and 0049, input circuitry 216 of device 100 receive text data, user may input message “Awesome!”, if a user is smiling when typing “Awesome!” processor may analyze captured image of the user smiling and determine the user is happy”), identify whether the text includes first information (i.e., “Awesome!”) and the captured image of the user smiling when typing “Awesome!” on a user's emotion (“happy”), obtain an image obtained through the camera (see pars 47, camera may capture an image of the face, before user inputs text, as the user inputs text or after the user inputs text, in par 49, processor analyze the image by comparing the image to predefined facial expressions, stored in database 204 A), and identify a type of the user's emotion (i.e., happy) based on the first information (typing Awesome”) obtained from the text and the second information (the face) obtained from the image (face of a user in the frame of camera 214) (see pars 45, 46, 47 and 49).
The closest prior art of record, namely, Hayes (US 2017/0364484 A1) mentioned and discussed above, does not discloses, teach or suggest, a memory configured to store a first artificial intelligence model trained to obtain information on an emotion based on an input image; and wherein the processor is configured to: based on text being input through the user interface, identify whether the text includes first information on a user's emotion; and based on the text including the first information, obtain second information for the emotion by inputting the image obtained through the camera to the first artificial intelligence model, as recited in independent claim 1. 

Claims 2-10 and 19-20 are allowable because claims 2-10 and 19-20 are dependent on allowable independent claim 1 above.

Independent claim 11, is directed to a method of controlling an electronic apparatus, type of claim. Independent claim 11 recites the same and/or similar claim limitations or features, as recited in the analogous electronic apparatus of independent claim 1 above. Therefore, independent claim 11 is found to be allowable over, the closest prior art of record, namely, Hayes (US 2017/0364484 A1) mentioned and discussed above, for the same and/or similar reasons, stated and discussed above in independent claim 1 above. More specifically, the closest prior art of record, namely, Hayes (US 2017/0364484 A1) mentioned and discussed above, does not discloses, teach or suggest, based on text being input, identifying whether the text includes first information on a user's emotion; and based on the text including the first information, obtaining second information for the emotion by inputting an image obtained through a camera of the electronic apparatus to a first artificial intelligence model, as claimed in independent claim 11. 

Claims 12-18 are allowable because claims 12-18 are dependent on allowable independent claim 11 above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
MIN et al. (US 2010/0302254 A1) teaches a device extract emotions obtained by analyzing text based data (see the abstract).

Lee et al. (US 11,210,827 B2) teaches electronic device receive a text, receive second information associated with an image identified based on emotional state of a user and the state of the user being identified as a result of analysis of the text by a learning model trained using a database for a plurality of texts and plurality of types of emotion (see abstract).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOV POPOVICI whose telephone number is (571)272-4083. The examiner can normally be reached Monday - Friday 8:00 am- 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMMY GODDARD can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DOV POPOVICI/           Primary Examiner, Art Unit 2677